773 N.W.2d 672 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Daniel John COX, Jr., Defendant-Appellant.
Docket No. 137508. COA No. 286638.
Supreme Court of Michigan.
October 23, 2009.

Order
By order of February 4, 2009, the application for leave to appeal the August 25, 2008 order of the Court of Appeals was held in abeyance pending the decision in People v. Jackson (Docket No. 135888). On order of the Court, the case having been decided on July 10, 2009, 483 Mich. 271, 769 N.W.2d 630 (2009), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.